DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Christopher J. Rourk (Reg. No. 39348) on 12/21/2021.
	
The claims have been amended as follows:

Listing of Claims:
	1.	(Currently Amended) A system for controlling an information handling system, comprising:
	a central processing unit (CPU);
	a memory device;
	a power supply; and
	a memory speed controller configured to determine two or more system parameters of the CPU, the memory device and the power supply including a voltage as a function of a frequency, the memory speed controller further configured to store a boot setting as a function of the two or more system parameters and the memory speed controller further configured to cause a , wherein the storing of the boot setting is performed during a training function.

5.  (cancelled).

11.	(Currently Amended) A method for controlling an information handling system, comprising:
	determining one or more system parameters of a CPU using an algorithm operating on the CPU;
determining two or more parameters of a memory device using the algorithm operating on the CPU including a voltage as a function of a frequency;
determining one or more parameters of a power supply using the algorithm operating on the CPU;
storing a boot setting as a function of the one or more parameters of the CPU, the two or more parameters of the memory device and the one or more parameters of the power supply using a memory speed controller wherein the storing of the boot setting is performed during a training function; and
causing a system reboot after storing the boot setting using the memory speed controller.

15.  (cancelled).	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187